Citation Nr: 1128797	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  08-30 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a gastroesophageal disorder, to include a gastric ulcer and gastroesophageal reflux disease (GERD), claimed as secondary to medication for service-connected left hip bursitis and arthritis.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) served in the Army Reserves on active duty for training (ADT) from January 23, 1988 to May 26, 1988, with periods of inactive duty training (IDT) from May 27, 1988 to January 11, 1991.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the RO in Roanoke, Virginia.

The Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, sitting at the RO, in April 2011.  A transcript of the hearing is associated with the claims file.

The Board has characterized the issue on appeal differently than did the RO.  The Veteran initially filed a claim for service connection for an ulcer, which appears to have resolved prior to the claim.  However, she has reported and testified that she continues to experience symptoms of reflux and that she takes prescription medication for reflux.  While the RO did not recharacterize the issue, it included the diagnosis of reflux in its discussion in the July 2010 supplemental statement of the case.  Accordingly, the Board finds that the issue on appeal encompasses any gastroesophageal disorder manifested by pain and reflux.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  



REMAND

A remand is required in this case to ensure due process is accorded the Veteran, and to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

Regarding due process concerns, the Veteran submitted a medical opinion from a private physician to the RO in April 2011, just prior to the Board hearing.  She submitted another copy of that opinion at the hearing, in addition to medical articles.  She specifically declined to waive her right to have this evidence considered by the RO prior to adjudication of her appeal by the Board.  The Board cannot consider evidence received subsequent to the most recent RO adjudication without first remanding the case to the RO for initial consideration or obtaining the appellant's waiver.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Regarding evidentiary development, in order to establish service connection for a claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, the pertinent evidence reveals that, when examined for entry into active duty for training, the Veteran reported that she had a history of migraine headaches, which would occur twice a year, for which she would take either Tylenol #3 or Motrin 800mg.  An April 20, 1988 treatment note indicates that the Veteran was prescribed Motrin for left hip pain.  The Veteran has testified that, prior to the hip injury, her use of Ibuprofen was occasional, but that after her hip injury, she began using Ibuprofen on a regular basis until she was diagnosed with an ulcer in 2005.  

It is uncontested that service connection is in effect for left hip bursitis/arthritis.  The record also contains a diagnosis of GERD from a May 2010 VA examination.  It was that examiner's opinion that GERD was not related to service; however, the examiner limited the opinion to whether GERD was related to the Motrin taken during boot camp, as shown in the April 20, 1988 treatment note.  He did not express an opinion regarding the subsequent ongoing Ibuprofen use until 2005.  It is this ongoing use that the Veteran asserts was the cause of her ulcer, and is the cause of her current GERD.  

The record also contains an opinion by the Veteran's private physician, which simply states that the Veteran's gastric ulcer, diagnosed by him in 2005, resulted from Ibuprofen use.  This opinion did not address the currently diagnosed GERD, but only addressed the ulcer, which is apparently no longer active.

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the Veteran's diagnosed GERD and her service-connected left hip disorder.  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the United States Court of Appeals for Veterans Claims has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

Given the competent evidence of a current disability, and the competent evidence of ongoing Ibuprofen use for many years to treat a service-connected disorder, the Board finds that a VA examination with medical nexus opinion is required to determine whether the GERD is causally related to the service-connected left hip disorder.  

Finally, the Board notes that the Veteran testified that she would obtain a supplemental opinion from her private physician and submit it directly to the Board.  To date, she has not done so.  While not necessary in light of the development specified here, on remand, she still has the opportunity to submit such evidence.  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of her gastroesophageal disorder.  The relevant documents in the claims file should be made available to the VA examiner.

The examiner is directed to consider the Veteran's reported history of taking Motrin/Ibuprofen on an ongoing basis for many years to treat the pain associated with a service-connected left hip disability.  For the purposes of the examination, the Veteran's service treatment records document an initial prescription of Motrin for the left hip in 1988; however, the Veteran has testified that she continued taking Ibuprofen for her hip pain for many years thereafter.  The Veteran has also testified that she was diagnosed with an ulcer in 2005, at which time she discontinued Ibuprofen.  While a May 2010 VA examination revealed she no longer has an ulcer, she was diagnosed with GERD.  

The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the current gastroesophageal symptoms, diagnosed as GERD, are causally or etiologically related to ongoing Ibuprofen use for the service-connected left hip disability.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claim should be readjudicated in light of all the evidence of record.  If the benefit sought on appeal remains denied, the RO/AMC should furnish to the Veteran an appropriate Supplemental Statement of the Case, and should afford the Veteran and representative the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

